                                     INDICTMENT/INFORMATION COVER SHEET


UNITED STATES OF AMERICA

                            v.                                 Defendant's Name: PETER CARL ASULUK

PETER CARL ASULUK
                                                                 DOB: 07/08/1982

                                                               Defendant Juvenile?                   Yes                   No

                                                                  Superseding Indictment #

                                                                  MJ Complaint #

                                                                  Information

                                                                  Interpreter needed :

                                                                  Conflict Judge Burgess

                                                                  Conflict Judge Smith


Defendant's Status and Location:

   In Federal Custody at:                               In State Custody at:                                  On Pretrial Release

Process:
   Arrest Warrant:               Law Enforcement Sensitive               Sealed                    Habeas ad pros. to follow

   Summons



   Set for Arraignment and Notify USM

   Set Arraignment upon notification from USM that defendant is in district

     Bail (release or detention):
   Detention (18 USC 3142 (e))          flight risk          danger to community                no ties to community

   Release                              On conditions to be requested               As previously set by Court

Charges:
                 Level                                                   Offense
   Count                          Code Provision                                                           Maximum Penalty
                 F-M-P                                     (if drug charge state type of drug)

                             16 U.S.C. §§ 1372(a)(4)
     1             M                                   Illegal Sale of Marine Mammal Products         1 YR/$ 20,000 Fine
                             (B) & 1375(b)




AUSA: Yunah Chung                      Agent/Agency: Jared Irvine/U.S. Fish & Wildlife Serv.      Agent's Phone: (907) 223-4121
                                                          Print Form


                     Case 3:20-cr-00049-MMS Document 1-1 Filed 06/25/20 Page 1 of 1
